Citation Nr: 1024888	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for heart disease with 
dizzy spells, to include as due to exposure to herbicides in the 
Republic of Vietnam.

2.  Entitlement to service connection for disability manifested 
by tingling in the hands, claimed as acute and subacute 
peripheral neuropathy, to include as due to exposure to 
herbicides in the Republic of Vietnam.

3.  Entitlement to service connection for a generalized pain 
disorder, claimed as pain in various joints and muscles, the 
eyes, and throat, as well as occasional loss of use of the big 
toes, ankles, and wrists. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelly McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1967 to October 1969.  The Veteran also reports 
subsequent Reserve service for a period of four years. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington 
which denied entitlement to the benefits currently sought on 
appeal.

The issue of service connection for a disability 
manifested by reoccurring infection has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See Informal claim, January 
2007.  Therefore, the Board does not have jurisdiction 
over it and this issue is referred to the AOJ for 
appropriate action.  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by statute, the Department of Veterans Affairs (VA) will issue 
regulations through notice and comment rule-making procedures to 
establish the new presumptions of service connection for those 
diseases.  Those regulations will take effect on the date that a 
final rule is published in the Federal Register.  Until that 
time, VA does not have authority to establish service connection 
and award benefits based upon the planned new presumptions.  
Therefore, on November 20, 2009, the Secretary of Veterans 
Affairs directed the Board to stay action on all claims for 
service connection that cannot be granted under current law but 
that potentially may be granted based on the planned new 
presumptions of service connection.  As this appeal contains at 
least one claim that may be affected by these new presumptions, 
namely a claim for heart disease, the Board must stay action on 
that matter in accordance with the Secretary's instruction.  
Notably, the record reflects that the Veteran is diagnosed with 
coronary artery disease which has been determined by VA to be a 
manifestation of ischemic heart disease.  See, e.g., Private 
treatment record, September 2003.  Once the planned final 
regulations are published, the adjudication of any claim that has 
been stayed will be resumed.  Therefore, based upon the ordered 
stay of adjudication, the Board will not address the Veteran's 
claim of service connection for heart disease at this time.

The issues of service connection for disability manifested by 
tingling in the hands, claimed as acute and subacute peripheral 
neuropathy, and for a generalized pain disorder, claimed as pain 
in various joints and muscles, the eyes, and throat, as well as 
occasional loss of use of the big toes, ankles, and wrists, 
discussed in the REMAND section below are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for the disabilities addressed by this appeal 
are ready for Board adjudication.  See 38 C.F.R. § 19.9 (2009).  
Although the Board sincerely regrets the delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

In particular, during hearing testimony before the undersigned in 
March 2010 the Veteran indicated that there may be outstanding 
records relevant to the present claims.  The Veteran describes 
ongoing treatment for a period of at least 30 years at Group 
Health Cooperative of Puget Sound, Overlake Hospital Medical 
Center, and from a private provider named Dr. Lee.  Portions of 
these records are associated with the claims file and appear to 
have been submitted directly by the Veteran, including a summary 
list thereof included in a June 2008 notice of disagreement.  
However, records from Dr. Lee and records of any private 
treatment received since June 2008 are not associated with the 
claims file and should be sought, in addition to any other 
outstanding private treatment records from these providers or 
others identified by the Veteran.  38 C.F.R. § 3.159(c).  

Additionally, the Veteran reports that he initially sought 
treatment for his generalized pain condition during Reserve 
service following his active duty service period.  Board hearing 
transcript, March 2010.  Although the Veteran states that he did 
not obtain treatment from a military medical provider, and 
therefore any documentation is unlikely to be found in any 
available service treatment records from his Reserve service, the 
Board finds it necessary to request that any relevant Reserve 
records be sought in an effort to clearly identify all periods of 
active service, to include active duty for training, which may 
relate to the present claims.

The Veteran also states that he was treated at Tan Son Nhut Air 
Force Base in Saigon, Vietnam and Ben Wa in Vietnam.  Notice of 
disagreement, June 2008.  Records of such treatment do not appear 
to have been associated with the claims file although the Veteran 
refers to the treating provider with specificity including name 
and rank.  The Veteran should be contacted to determine if he has 
copies of these treatment record or records, and if not, they 
should be sought through any appropriate official channels.  
38 C.F.R. § 3.159(c)(2).

Finally, the Board is required to seek a medical opinion if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  

In this case, the Veteran competently describes onset of some 
symptoms during or around the time of his active duty military 
service, including fatigue, tingling hands, and various aches and 
pains.  The Veteran is also currently diagnosed with a number of 
ailments manifested by pain.  Of note, acute and subacute 
peripheral neuropathy is defined by regulation for VA purposes as 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within two 
years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  
Therefore, current diagnosis of neuropathy may or may not be 
present and is not necessarily determinative of the outcome in 
this case as some other residual may remain as a current 
disability.  Based upon the foregoing and the specific facts of 
this case, the Board finds that it is appropriate to obtain a 
medical opinion in regard to these matters.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entity to 
request the service personnel and/or 
treatment records for this Veteran from 
any period of Reserve service.  To the 
extent possible, the dates of such service 
(to include all periods of active duty, 
active duty for training, and inactive 
duty for training) should be verified and 
documented within the claims file.  

2.  Contact the Veteran to determine if he 
has copies of service treatment records 
for treatment reported at Tan Son Nhut Air 
Force Base in Saigon, Vietnam and Ben Wa 
Air Force Base in Vietnam to which he 
referred in his June 2008 notice of 
disagreement.  If so, obtain copies of 
these records from the Veteran.  If the 
Veteran is not able to submit 
documentation of such treatment, contact 
the appropriate Federal entity to seek 
these service treatment records.  

For the sake of identification, please 
note that the Veteran appears to have only 
been in Vietnam for a limited period of 
time during February 1969.  He also 
specifically refers to a treatment 
provider, as well as his own rank and 
organization at the time of such treatment 
in the aforementioned June 2008 
correspondence.  

3.  Contact the Veteran to obtain consent 
and authorization to release all relevant 
medical information from any private 
medical provider with knowledge of his 
claimed disabilities, specifically to 
include Group Health Cooperative of Puget 
Sound, Overlake Hospital Medical Center, 
and Dr. Lee as identified in hearing 
testimony documented within the claims 
file.  Contact any duly identified and 
authorized practitioner to obtain the 
relevant medical records.  

4.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.

5.  AFTER completion of the above-requested 
development, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
neurological or musculoskeletal disorder, 
including peripheral neuropathy and 
disability manifested by generalized pain.  
The Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary studies 
and tests must be conducted. 

The examiner is then requested to:
(a)  Identify all currently diagnosed 
neurological or musculoskeletal disabilities 
including any disability manifested by 
tingling and/or generalized pain;

(b)  Identify the approximate date of onset 
for any chronic acquired disability 
identified in (a), at least specifying onset 
prior to military service, during military 
service, or since military service;

(c)  Opine whether any current disability 
identified above was at least as likely as 
not (probability of 50 percent or greater) 
incurred in or aggravated by active military 
service;

(d)  Even if the condition is found to have 
resolved within two years of the date of 
onset and is no longer clinically present, 
as exemplified by VA regulation discussed 
above, please identify whether it is at 
least as likely as not based upon the 
evidence of record that acute and subacute 
peripheral neuropathy manifested between 
February 1969 and February 1970, i.e. the 
one year period following the last presumed 
date of exposure to an herbicide agent in 
February 1969.  

If answered in the affirmative, please 
describe this Veteran's manifestations of 
acute and subacute peripheral neuropathy in 
1969-1970 with sufficient specificity to 
enable a determination as to whether such 
manifestation was to a degree of 10 percent 
or more as required by VA regulation.  Also, 
if present, please identify any current 
residual of the Veteran's acute and subacute 
peripheral neuropathy. 

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are unable 
to reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
testing, specialist's opinion, or other 
information required in order to resolve 
the need for speculation. 

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is needed 
in addition to that directed above.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.  

7.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


